Title: To Thomas Jefferson from Joseph Briggs, 17 August 1804
From: Briggs, Joseph
To: Jefferson, Thomas


                  
                     Sir,
                     New-Orleans 17 August 1804
                  
                  I have the honor to enclose to you, by order of His Excellency Governor Claiborne, a list of persons recommended for the Legislative Council of the Orleans Territory. He finds it difficult to state with certainty more of these Gentlemen than the country which gave them birth, and education, and their Situation in Society:—Their political bias is believed to be in favor of republicanism and their affections attached to the United States.
                  The Governor’s illness was for a short time alarming; its severity has much abated and left him extremely debilitated; but I am happy to inform you Sir, that he is pronounced to be in a State of Convalescence.
                  
                  I am Sorry to add that Mrs. Claiborne has also been so much reduced by sickness that her life was at times despaired of, but the critical moment is passed and she is declared by her Physicians to be out of danger ’tho’ she yet appears but a few Steps from the brink of the grave.
                  The Governor is impressed with an opinion that unless you permit him to retire for a short period from the fatigues of business and to enjoy a change of air that the time will be long indeed before his health will be perfectly reestablished. 
                  I am Sir with the highest respect Your most obdt. servt.
                  
                     
                        Jos: Briggs
                     
                  
               